PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/119,764
Filing Date: 31 Aug 2018
Appellant(s): Bayerische Motoren Werke Aktiengesellschaft



__________________
Omar Alonso Galiano, Registration Number 65,764
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 22, 2022 in response to the Final Rejection dated October 1, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 1, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
a.	Rejections of claims 1-19 under 35 U.S.C. 103 over U.S. Pub. No. 2012/0209488 (hereinafter, “Nagaya”).

(2) Overview of Claimed Subject Matter
	a.	Relevant Independent Claims
Claim 1	
A pedal system for a vehicle comprising: 
a processor; 
a driving pedal; and 
a brake pedal, wherein the pedal system is allocated a representation function between a pedal actuation and control parameters for the longitudinal control of the vehicle, and 
the pedal system is configured so as, when the vehicle is being operated, to vary the representation function between the pedal actuation and the control parameters for the longitudinal control of the vehicle in dependence upon a variable that represents the degree of automation of the driving mode of the vehicle and at least a first condition for restricting the representation function of the pedal actuation and at least a second condition for eliminating the restriction of the representation function of the pedal actuation, 
the representation function is a representation of a pressure force on, or a position of, the driving pedal or the brake pedal, 
the variable representing the degree of automation may assume a first value and a second value representing a higher degree of automation than the first value, and 
the driving modes include at least two different driving modes of the following driving modes: a manual driving mode, an assisted driving mode, a part-automated driving mode, a highly automated driving mode, an automated driving mode, and an unknown driving mode.

Claim 15	
A method for controlling a pedal system for a vehicle, wherein the pedal system includes a driving pedal, and a brake pedal, wherein the pedal system is allocated a representation function between a pedal actuation and control parameters for the longitudinal control of the vehicle, and wherein the pedal system is configured so as, when the vehicle is being operated, to vary the representation function between the pedal actuation and the control parameters for the longitudinal control of the vehicle in dependence upon a variable that represents the degree of automation of the driving mode of the vehicle and at least a first condition for restricting the representation function of the pedal actuation at least a second condition for eliminating the restriction of the representation function of the pedal actuation, the method comprising the acts of: allocating the representation function between the pedal actuation and the control parameters for the longitudinal control of the vehicle; and varying the representation function between the pedal actuation and the control parameters for the longitudinal control of the vehicle when the vehicle is being operating, in dependence upon a variable that represents the degree of automation of the vehicle, and at least the first condition for restricting the representation function of the pedal actuation and the at least a second condition for eliminating the restriction of the representation function of the pedal actuation, wherein 
the representation function is a representation of a pressure force on, or a position of, the driving pedal or the brake pedal, 
the variable representing the degree of automation may assume a first value and a second value representing a higher degree of automation than the first value, and 
the driving modes include at least two different driving modes of the following driving modes: a manual driving mode, an assisted driving mode, a part-automated driving mode, a highly automated driving mode, an automated driving mode, and an unknown driving mode.

	b.	Brief Summary of Claims
	The claims are directed to a pedal system which alternates between different levels of autonomous control based on a given condition.

	c.	35 U.S.C. 103 Prior Art Summary 
	Nagaya is directed to varying degrees of autonomous control for pedal depression in response to a specific action performed by a driver.

(3) Response to Arguments
	Regarding most, if not all, of the arguments made by the Appellant, Examiner asserts that the arguments are considered unsupported arguments. Under MPEP 2145, “[i]f a prima facie case of obviousness is established, the burden shifts to the applicant[/appellant] to come forward with arguments and/or evidence to rebut the prima facie case. Rebuttal evidence and arguments can be presented in the specification, by counsel, or by way of an affidavit or declaration under 37 CFR 1.132. However, arguments of counsel cannot take the place of factually supported objective evidence”; see at least, for example, Ex parte Cabral, No. 2010-001572, 2012 WL 683718, at *3 (BPAI 2012) (non-precedential) (“Apart from summarily asserting that Prabhakar does not teach or suggest the features of the dependent claims (App. Br. 10-11), Appellants do not particularly show error in the Examiner's rejection. See 37 C.F.R. § 41.37(c)(1)(vii) (noting that an argument that merely points out what a claim recites is unpersuasive) and Ex parte Belinne, No. 2009-004693, 2009 WL 2477843 (BPAI 2009) (informative) (“[W]e find that the Examiner has made extensive specific fact finding . . . with respect to each of the argued claims. Appellants’ argument . . . repeatedly restates elements of the claim language and simply argues that the elements are missing from the reference. However, Appellants do not present any arguments to explain why the Examiner’s explicit fact finding is in error”) (emphasis added).
In this case, Appellant does not meet the burden of providing rebuttal evidence and/or supported arguments. Instead, Appellant often simply states that the prior art of record does not explicitly teach the various limitations of the claims and/or states that Examiner’s statements made in previous actions are insufficient without the aid of any supporting evidence or explanations of why Examiner is in error. Because the arguments are unsupported, the arguments should be considered unpersuasive in accordance with MPEP 2145 (recited above). 
In response to the unsupported arguments and in order to further advance prosecution, Examiner has elaborated on the evidence found in the prior art which discloses and/or teaches each recited limitation at issue. 

a.	Claims 1 and 15 are Obvious over Nagaya
	i.	Examiner does not recite the same structure for two different features as asserted by Appellant; see Appeal Brief at p. 4. More specifically, the statement that “the acceleration pedal may also be a brake pedal,” as cited by Appellant from the Office Action dated October 1, 2021 which cites to [0012] of Nagaya, was intended to point to the acceleration restriction control pedal which may be either the accelerator pedal or the brake pedal. The system itself includes both an accelerator pedal and a brake pedal; see at least [0012], [0028], [0033], [0047], and Fig. 1, Elements 21 and 22. Because Nagaya does in fact teach both an accelerator pedal and a brake pedal, Appellant’s corresponding arguments are not persuasive. Therefore, Examiner maintains the corresponding rejections.
	ii.	Contrary to Appellant’s arguments, Examiner asserts that Nagaya does disclose that “the pedal system is allocated a representation function between a pedal actuation and control parameters for the longitudinal control of the vehicle,” as recited by claim 1. Appellant specifically argues that (1) Nagaya does not teach that the erroneous actuation function is allocated to the pedal system; and (2) that Nagaya does not teach pedal actuation and control parameters; see Appeal Brief at p. 5, par. 1. Examiner respectfully disagrees with these unsupported assertions.
First, Nagaya does teach that the erroneous actuation function is allocated to the pedal system, and there is evidence found in numerous places throughout Nagaya which explicitly discloses that the erroneous actuation function is allocated to the pedal system; see at least Title, Abstract, Fig. 1, Fig. 2, and nearly all of the paragraphs and claims. In fact, Nagaya consistently refers to the erroneous actuation function as “erroneous pedal depression”; id. Because Nagaya does in fact disclose that the erroneous actuation function is allocated to the pedal system, Appellant’s argument is not persuasive, and Examiner maintains the corresponding rejections.
Second, Nagaya does teach pedal actuation and control parameters, as disclosed in multiple locations throughout Nagaya; see at least Fig. 2, [0011], [0016], [0019], [0029]-[0031], [0067]-[0068], [0092]-[0093]. These sections describe both pedal actuation and different events which change to trigger different system reactions—including changes in control parameters. Because Nagaya does in fact teach these limitations, Examiner maintains the corresponding rejections. 
		iii.	Contrary to Appellant’s arguments, Examiner asserts that Nagaya does disclose “vary the representation function between the pedal actuation and the control parameters for the longitudinal control of the vehicle in dependence upon a variable that represents the degree of automation of the driving mode of the vehicle”; see Appeal Brief at p. 5, par. 2. As explained in many sections of Nagaya, the amount of autonomous control may change based on triggering events such as the erroneous actuation function which may be considered a representation function; see at least Nagaya at [0012]-[0015], [0069]-[0071], and [0095]-[0099]. Each time the amount of autonomous control varies, so does the representation function between the control parameters and the pedal actuation. This is an inherent feature, because the pedal actuation will always have a corresponding mathematical function representative of the pedal actuation, and changes in the control of the pedal actuation will inherently vary the corresponding mathematical function representative of the pedal actuation. The claim does not require creating a representative function and controlling the actuation of the pedal based on the function. Instead, the claim merely requires that the pedal actuation have a corresponding function—which the pedal actuation would inherently have to have and which would vary based on changes in the pedal actuation; see at least Appellants’ specification at [0014] which indicates that the representation function is a mathematical correlation to the pressure force, pedal position, pedal angle, and longitudinal control of the vehicle. Because this limitation is considered inherent to the system disclosed in Nagaya and, at a minimum, obvious to one of ordinary skill in the art, Examiner asserts that the limitation is disclosed by Nagaya. Therefore, Examiner is unpersuaded and maintains the corresponding rejections. 
	iv.	Contrary to Appellant’s arguments, Examiner asserts that Nagaya does disclose “the representation function is a representation of a pressure force on, or a position of, the driving pedal or the brake pedal”; see Appeal Brief at p. 5, par. 3. Specifically, Appellant argues (1) that the reference does not recite a related mathematical function; and (2) that “representation function” has been cited inconsistently. Examiner respectfully disagrees with both of these assertions.
First, the related mathematical function is an inherent property of the actuation of a pedal and does not have to be explicitly stated to still be disclosed within the prior art. Any actuation of a pedal may be described by some kind of a function inherent to the pedal. Additionally/alternatively, at a minimum, the mathematical function would be obvious to one of ordinary skill in the art. Therefore, Examiner is unpersuaded and maintains the corresponding rejections.
Second, the representation function is considered any mathematical formula which relates to the pedal which includes, for example, the erroneous actuation functions disclosed in Nagaya. These are not two different mappings of the same limitation; they are two explanations of the same inherency concept. Because the terminology is not inconsistent, Examiner is unpersuaded and maintains the corresponding rejections. 
	v.	Contrary to Appellant’s arguments, Examiner asserts that Nagaya (1) discloses a variable representing the degree of automation which assumes two different values; (2) discloses explicitly or inherently the mathematical functions representative of a degree of automation; and (3) explicitly discloses different degrees of automation; see Appeal Brief at p. 6, first full paragraph. 
First, under a broadest reasonable interpretation, a change in a degree of automation may be considered a change in anything representing the degree of automation. Because the “value” is nothing more than a representation of a change in a degree of automation, any degree in automation would therefore (under a broadest reasonable interpretation) also change the representation of the change in the degree of automation—meaning that the value inherently changes as the degree of automation changes, and/or at a minimum, it would be obvious to one of ordinary skill in the art. Nagaya teaches more than one driving mode, and each driving mode has a different level of automation. As explained in the Final Rejection dated October 1, 2021, while Nagaya does not explicitly teach a “value,” one of ordinary skill in the art would recognize that the values/variables of the representation functions would differ from one level of automation to the next. Additionally/alternatively, the control levels found at least in Figure 4 may be considered the “values” required by claim 1. Therefore, Examiner is unpersuaded and maintains the corresponding rejections. 
Second, the representation function is considered an inherent and/or obvious feature of Nagaya, as discussed at length above. Therefore, Examiner is unpersuaded and maintains the corresponding rejections.
Third, Nagaya does disclose different degrees of automation throughout the publication. For example, Fig. 4 shows three different responsive control levels which correspond to three different levels of autonomous control of the vehicle. Each of those levels of control corresponds to different degrees of automation. Because there are driving modes which correspond to different levels of autonomous control, Examiner remains unpersuaded and maintains the corresponding rejections. 
	vi.	Contrary to Appellant’s assertions, Examiner asserts that Nagaya does explicitly teach multiple driving modes; see Appeal Brief at p. 6-p. 7. For example, Fig. 4 discloses at least three, if not six, different driving modes corresponding to varying levels of autonomous control of the vehicle. Because Nagaya does teach different driving modes, Examiner remains unpersuaded and maintains the corresponding rejections. 
	vii.	Contrary to Appellant’s assertions, Examiner interpreted “driving mode” under a broadest reasonable interpretation, in view of the specification, to be any mode of driving of a vehicle; see Appeal Brief at p. 7. Specifically, Appellant argues that (1) Examiner interpreted “driving mode” as “a vehicle’s control module automatically controlling part of the vehicle”; (2) the interpretation is inconsistent throughout the rejection; (3) the interpretation is contrary to what is known in the art; (4) the driving modes claimed are different than what is disclosed by Nagaya; and (5) Examiner’s interpretation of “driving mode” is inconsistent with Appellant’s specification; see Appeal Brief at p. 8-9. 
Examiner is not interpreting “driving mode” as “a vehicle’s control module automatically controlling part of the vehicle”; as alleged by Appellant; see Appeal Brief at p. 7. Instead, Examiner is interpreting a change in the control level of the autonomy of the vehicle to be considered a new driving mode. Such an interpretation is consistent with what is known in the art, what is disclosed by Nagaya, and what is consistent with the Appellant’s specification. 
Appellant’s specification includes many more sections associated with a driving mode than what Appellant discusses in the Appeal Brief; see Appeal Brief, p. 9. For example, [0050] of Appellant’s specification recites: 
By way of example, measures or category values that are defined according to the VDA (German Automobile Association) may be used as the variables that represent the degree of automation. By way of example, these classes or category values may be for the following degrees of automation: 
Al:          Assisted driving mode; 
A2:          Part-automated driving mode; 
A3:          Highly automated driving mode; 
A4:          Automated driving mode; 
A0:          Degree of automation unknown or low statement-confidence.

As can be shown by the recited section, the different driving modes are directly related to and proportional to the level of automation of the vehicle. Because Examiner’s interpretation is consistent with what is well-known in the art, the prior art, and Appellant’s own specification, Examiner remains unpersuaded and maintains the corresponding rejections.
		xiii.	The remaining arguments associated with independent 15 are the same or essentially the same as those addressed above in relation to claim 1 and are unpersuasive for at least the same reasoning. Therefore, Examiner is unpersuaded and maintains the corresponding rejections. 

b.	Dependent Claims 2-13, and 17-19 are Obvious over Nagaya
As explained at the beginning of the arguments section, many of Appellant’s arguments are unsupported statements; see Appeal Brief, p. 10-16. Examiner has not found any supporting arguments relating to any of the dependent claims found in this section. In fact, Appellant has merely recited the claim limitations followed by Examiner’s support and an indication that the Examiner’s rejection did not teach or suggest the limitation. However, there are no specific arguments addressing how or why Examiner’s supporting citations and/or explanations are insufficient for rejecting the claims. Therefore, all of the arguments are considered unpersuasive under the MPEP 2145 rationale discussed above, and Examiner maintains the corresponding rejections. 
	i.	Claims 2-3, 5-13, and 17-19 merely state that, despite Examiner’s citations and explanations, “nothing” in Nagaya teaches or discloses the corresponding limitations; see Appeal Brief at p. 10-16. Merely stating that the prior art doesn’t teach a limitation is considered an unsupported argument under MPEP 2145. Because there are no specific arguments, Examiner is unsure how to further elaborate on the previous explanations described at least in the Final Rejection dated October 1, 2021. Therefore, Examiner remains unpersuaded and maintains the corresponding rejections.
	ii.	Appellant argues that the limitations found in claim 4 are not taught or disclosed by the prior art of record; see Appeal Brief at p. 11. However, a mathematical correlation is inherent to the relationship between the pedal actuation and representation function. Therefore, Examiner is unpersuaded and maintains the corresponding rejections. 
Examiner further notes that the claim does not require the pedal actuation or representation function to be controlled based on a determined mathematical function. Instead, the claim merely requires that there be a mathematical correlation between two features which inherently must exist between the features, and/or at a minimum, would be obvious to one of ordinary skill in the art. 

c.	Remaining Arguments
All remaining arguments are the same or essentially the same as those addressed above and/or addressed in the Final Rejection dated October 1, 2021. Therefore, the arguments are unpersuasive for at least the same reasoning as discussed above and/or as discussed in the Final Rejection dated October 1, 2021.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        
Conferees:
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663           

/KEVIN P MAHNE/Primary Examiner, Art Unit 3668                                                                                                                                                                                                                                                                                                                                                                                                     Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.